DETAILED ACTION
This Office Action is response to Preliminary Amendment filed on 09/13/2019.
Claims 1-23 have been canceled.
Claims 24-43 are allowed.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 09/13/2019 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowed:
The closest references are found:
For claims 1 and 33, Noll et al. (U.S. 7945263) disclose a base transceiver station creates an antenna pattern comprising nulls in a second direction of a second mobile station operating on a common RF carrier frequency; Talwar (U.S. 20030185285) discloses the first set of weights can be based upon a first covariance matrix, wherein the first covariance matrix represents a received noise and interference covariance; Jin et al. (U.S. 20130012134) disclose when the AP 20 detects energy in the unlicensed band, it detects such energy separately on each of the plurality of antennas 22(1)-22(M); Nogami et al. (U.S. 20160212735) disclose the eNB 160 may perform LBT for ensure CCA prior to starting DL transmission. After ensuring CCA, the eNB 160 may start to transmit DL signals immediately, otherwise some other nodes might begin to use the carrier; Li et al. (U.S. 20190075592) disclose the terminal performs clear channel assessment CCA based on the jointly encoded control information, and occupies, after finishing the CCA, the uplink subframe to send a signal; Harel et al. (U.S. 8995416) disclose the term "null" as used herein, is a However, none of the prior art, taken in combination or alone, disclose receiving, for a multiple-input, multiple-output (MIMO) array, a first message transmitted by a first node, the first message including information identifying the first node and a second node; and selectively performing, based on whether there is access to first and second up-to-date channel covariance matrices for the first and second nodes, respectively, a clear channel assessment in an unlicensed frequency band concurrently with placing nulls in directions associated with the first and second nodes.
For claim 42, none of the above prior art, taken in combination or alone, disclose performing, for a multiple-input, multiple-output (MIMO) array, a clear channel assessment in an unlicensed frequency band concurrently with placing nulls in directions associated with neighboring nodes in response to per-user covariance matrices being available for the neighboring nodes; and performing, an omnidirectional clear channel assessment in the unlicensed frequency band in response to at least one of the per-user covariance matrices being unavailable for at least one of the neighboring nodes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  11/05/2021